Case 1:18-cr-00879-SHS Document 321 Filed 09/01/21 Page 1of1
Case 1:18-cr-00879-SHS Document 320 Filed 09/01/21 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio . Motlo Building
One Saint Andrew's Plaza
New York, New York 10007

September 1, 2021

BY ECF

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Ariel Jimenez, 18 Cr. 879 (SHS)

Dear Judge Stein: |
!

The Government, with the defendant’s consent, respectfully requests an extension of time
to submit the parties’ motions im /imine, proposed Voir Dire, and proposed Requests to Charge.
The current deadline is scheduled for this Friday, September 3, 2021. The parties request that this
deadline be briefly adjourned to September 8, 2021.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

by: Uhr 2 —
Ni Qian
Daniel G. Nessim
Assistant United States Attorneys
(212) 637-2486/-2364

 

  
 

 
